Citation Nr: 1716202	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  10-26 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the disability rating for bilateral hearing loss was properly reduced from 60 percent to noncompensable, effective from December 1, 2009, to include whether an increased rating is warranted.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), to include consideration of whether special monthly compensation is warranted.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1977 and from April 1986 to May 2003.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran indicated in his June 2010 substantive appeal that he wished to testify at a Board hearing in Washington, DC.  VA scheduled a hearing for February 2014, however, in January 2014, the Veteran informed VA that he wished to cancel the hearing.  Therefore, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2016). 

In his June 2010 substantive appeal and in an August 2014 statement, the Veteran claimed entitlement to a rating in excess of 60 percent for bilateral hearing loss.  Therefore, the Board has characterized that issue to include entitlement to an increased rating.  

A claim for TDIU has also been raised.  In a March 2014 appellate brief, the Veteran's representative argued that the Veteran warranted a TDIU and that a November 2009 supplemental statement of the case improperly found that a prior claim for TDIU was moot.  Thus, to the extent that the Veteran is currently claiming entitlement to TDIU, that issue is raised in connection with his claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In May 2014, the Board remanded the case to the RO for further development and adjudicative action.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In the January 2004 rating decision, the RO assigned a disability rating for bilateral hearing loss of 60 percent effective from June 1, 2003, based on audiometric results and speech recognition test scores from a February 2003 VA examination .

2.  Following a January 2008 VA audiology examination, in a March 2008 proposed rating decision, the RO proposed to reduce the Veteran's rating for the bilateral hearing loss from 60 percent to 0 percent.

3.  Following a June 2009 VA audiology examination, in a September 2009 rating decision, the RO implemented the reduction to 0 percent for the bilateral hearing loss disability, effective December 1, 2009, based on the audiometric results from the January 2008 and June 2009 VA audiology examinations demonstrating Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.

4.  The 60 percent disability rating for bilateral hearing loss disability had been in effect for more than five years at the time of the rating reduction.

5.  At the time of the September 2009 rating decision that reduced the rating for hearing loss, as compared to the January 2004 rating decision, the Veteran's hearing loss was manifested by VA examination findings that were consistent with a showing of material improvement under the ordinary conditions of life and work, as evidenced by improved speech recognition scores, and did not meet the criteria for a compensable rating.

6.  Audiometric examinations correspond to no greater than Level I hearing loss for the right ear and Level I hearing loss for the left ear at any time on appeal.

7.  The Veteran's bilateral hearing loss disability picture does not present an exceptional or unusual pattern of hearing loss. 


CONCLUSIONS OF LAW

1.  The reduction in the rating for bilateral hearing loss disability from 60 percent to 0 percent, effective December 1, 2009, was proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.7, 4.85, Diagnostic Code 6100 (2016).

2.  The criteria for a compensable rating for bilateral hearing loss have not been met at any time during the appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.85, Diagnostic Code 6100, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

One issue on appeal is restoration of a 60 percent disability rating for bilateral hearing loss, which includes the question of the propriety of the reduction of the rating from 60 percent to 0 percent effective from December 1, 2009.  The regulations pertaining to the reduction of ratings for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2016).  For this reason, the Board finds that the VCAA does not apply to this issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case."); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992) (stating that "the issue presented to the BVA, and to this Court, is not whether the veteran was entitled to an increase but whether the reduction of appellant's rating from 100% to 10% was proper"). 

However, the Veteran's combined disability rating did not decrease after the December 1, 2009, reduction, as evidenced by the fact that his combined disability rating has been 100 percent since September 2008.  Therefore, the regulations governing procedural steps in rating reductions do not apply.  38 C.F.R. § 3.105(e); see also Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a veteran with sixty days' notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the veteran); see also VAOPGCPREC 71-91 (Nov. 7, 1991) (where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, § 3.105(e) does not apply).

As for the Veteran's claim for an increased rating for bilateral hearing loss, VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by a letter in October 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration used in conjunction with a claim for SSA disability benefits.  Additionally, the Veteran was afforded VA medical examinations in January 2008, June 2009, January 2016, and March 2016.  The Board finds that the VA findings obtained in this case are adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  The examiners considered all of the pertinent evidence of record and the statements of the Veteran.  They also conducted thorough physical examinations that included data necessary to rate hearing loss.  

At various points the Veteran has contested the adequacy of the VA examinations.  For instance, he complained in November 2009 that the VA examiner had reversed the readings for his ears.  As discussed below, any reversal, which is not reflected in the medical record, would not have impacted the ultimate rating.  Further, he has asserted that his hearing is worse than reflected by the VA examination results.  There is no showing that any of the data from the VA examinations is inconsistent or otherwise questionable.  The March 2016 VA examiner did note issues with the accuracy of the Veteran's responses.  However, the VA examiner was concerned that the Veteran was exaggerating his responses, thus any inaccuracy with these results favored the Veteran.  Further, the results of the VA examinations are largely consistent and therefore do not suggest inadequate data from any VA examination.  Lastly, though the Veteran's representative asserted that the Veteran's hearing loss has worsened, the representative pointed to no evidence to support this claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions for this issue has been met.  38 C.F.R. § 3.159(c)(4).

The agency of original jurisdiction (AOJ) substantially complied with the May 2014 remand orders as they pertained to hearing loss, namely to schedule the Veteran for further examination.  No further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

II.  Rating Reduction

The Veteran claims error in a September 2009 rating decision that reduced the Veteran's compensation for his service-connected bilateral hearing loss from 60 percent to 0 percent, effective December 1, 2009.  

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability. Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, as set forth in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344(c), however, specify that the provisions of 38 C.F.R. § 3.344(a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more).  In this case, the 60 percent rating for bilateral hearing loss had not been in effect for five years or more at the time that the RO initially proposed to reduce the rating to 60 percent; however, as of December 1, 2009 (i.e., the date that the rating was reduced to 0 percent), the 60 percent disability rating for the service-connected bilateral sensorineural hearing loss disability had been in effect for more than five years (i.e., from June 1, 2003 to December 1, 2009).  As a result, the requirements under 38 C.F.R. § 3.344(a) and (b) apply. 

When a rating has continued for five years or more, a reduction may be accomplished when the evidence clearly warrants the conclusion that sustained improvement has been demonstrated, and when the rating agency determines that it is reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  Where doubt remains, the rating agency will continue the rating in effect, and consider scheduling reexamination 18, 24, or 30 months later.  38 C.F.R. § 3.344(b).

The burden is on VA to justify a reduction in a rating.  See Brown v. Brown, 5 Vet. App. 413 (1993) (Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted). 

The question of whether a disability has improved involves consideration of the applicable rating criteria.  The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Table VIa establishes a Roman numeral designation based only on the puretone threshold average.  38 C.F.R. § 4.85(c).  However, Table VIa will only be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.85(c).

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Background

The RO's January 2004 rating decision reported a February 2003 hearing examination that showed the Veteran's right ear had a speech discrimination score of 20 and an average decibel loss of 30 for the 1000 to 4000 Hertz levels.  His left ear had a speech discrimination score of 15 and an average decibel loss of 13 for the 1000 to 4000 Hertz level.  Based on these results, the Veteran was given a 60 percent rating in a January 2004 rating decision effective June 1, 2003.

Pursuant to the Veteran's claim for TDIU, the RO scheduled the Veteran for a VA examination in November 2007 to evaluate the present state of the Veteran's hearing loss.  The Veteran failed to appear for that examination.  However, the Veteran did subsequently appear for a VA examination in January 2008.  At the January 2008 VA audiology examination, pure tone thresholds, in decibels (dB), were recorded as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10 
10
20
40
35
LEFT
0
10
10
10
15

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 26.25 decibels in the right ear and 11.25 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 100 percent for the right ear, and 100 percent for the left ear.  The VA examiner noted that the Veteran reported he had difficulty following group conversation or watching television.  The VA examiner noted that the Veteran had normal to mild sensorineural hearing loss or the right ear and a clinically normal left ear.  

The Veteran submitted a copy of a March 2008 audiology report.  The report indicates that the Veteran had mild to moderate sensorineural hearing loss in his right ear and borderline normal hearing in his left ear.  The report includes evidence of audiometry testing and word recognition scores of 96 percent in each ear, but it does not appear that the Maryland CNC wordlist was used.  Hearing thresholds, in decibels, were recorded as follows, although it is not clear that puretone audiometry testing was conducted:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
45
40
40
LEFT
15
25
20
20
20

The puretone averages reported appear to be only for three frequencies, but it is unclear which frequencies were averaged.  The average of the threshold findings at 1000, 2000, 3000, and 4000 Hertz was 43.75 decibels in the right ear and 21.25 decibels in the left ear.

The Veteran submitted a statement in April 2008 disagreeing with the proposed reduction of his hearing loss.  The Veteran asserted that the VA examiner had erroneously switched the headphones used to test his hearing.  The Board notes that results from the June 2009 VA examination are not consistent with the Veteran's interpretation, and also that the data would result in a noncompensable rating regardless of whether the ears were switched as the Veteran claims.  

Another VA examination was conducted in June 2009.  At this examination, the Veteran complained of difficulty understanding conversations on the telephone and watching television.  At the June 2009 VA audiology examination, pure tone thresholds, in decibels, were recorded as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
10 
15
25
40
40
LEFT
10
10
10
10
15

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 30 decibels in the right ear and 11.25 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 100 percent for the right ear, and 100 percent for the left ear.  The VA examiner diagnosed the Veteran with normal hearing from 500 to 2000 Hertz with mild, sensorineural hearing loss from 3000 to 4000 Hertz and excellent speech recognition in his right ear.  The VA examiner diagnosed the Veteran with normal hearing function from 500 to 4000 Hertz in his left ear with excellent speech recognition ability.  

In an August 2009 statement he continued to assert that the results of the January 2008 audiogram had been inaccurately recorded.  In a November 2009 letter, he argued that any improvement in his hearing loss disability did not amount to material improvement.  He also argued that the January 2004 rating decision used a different rating table to evaluate his hearing loss.  

The Veteran submitted another private audiology report from August 2014.  The private examiner noted the Veteran has moderate to severe sensorineural hearing loss in the right ear and a mild sensorineural hearing loss in the left ear.  The private examiner noted that there has been significant decrease in both hearing thresholds and in discrimination scores since his previous March 2008 evaluation.  Audiometry from the August 2014 evaluation reflected thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
55 
55
60
70
60
LEFT
40
35
35
35
40

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 61.25 decibels in the right ear and 36.25 decibels in the left ear.  Speech recognition scores were not performed according to the Maryland CNC word list.  

Another VA examination was conducted in January 2016.  The VA examiner noted that the Veteran's hearing in his right ear was normal until April 1986, when mild to moderate high frequency hearing loss was identified in the right ear.  The Veteran's left ear was noted to be normal until June 2009.  The VA examiner questioned the validity of the August 2014 private examination results.  At the January 2016 VA audiology examination, pure tone thresholds, in decibels, were recorded as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15 
15
25
45
40
LEFT
15
15
15
25
25

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 31 decibels in the right ear and 20 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 100 percent for the right ear, and 100 percent for the left ear.  The VA examiner noted that word recognition scores are appropriate for evaluating the Veteran's hearing loss.  The VA examiner diagnosed the Veteran with sensorineural hearing loss from 500 to 4000 Hertz in the right ear and normal hearing in the left ear.  The VA examiner reported that it was very difficult to test the Veteran as he tended to exaggerate his response and he was instructed multiple times until a minimal replicable response could be obtained.  

Another VA examination was conducted in March 2016.  The VA examiner noted that fluctuations in the Veteran's hearing were noted between April 1986 and January 2015.  The VA examiner noted that consistent responses were not available.  The Veteran reported that his hearing loss resulted in difficulty understanding conversations and having to raise the volume on his television.  At the March 2016 VA audiology examination, pure tone thresholds, in decibels, were recorded as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
40 
40
50
55
55
LEFT
10
20
15
25
25

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 50 decibels in the right ear and 21 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 100 percent for the right ear, and 100 percent for the left ear.  The VA examiner noted that word recognition scores are appropriate for evaluating the Veteran's hearing loss.  The VA examiner reported that puretone threshold results were not valid for rating purposes.  The VA examiner reported that the Veteran's file shows high frequency hearing loss in the right ear and normal hearing in the left ear until January 2016.  The VA examiner pointed out that the August 2014 private examination results were not consistent with the claims file and VA examination results.  Further, the VA examiner pointed out that the Veteran's in-service hearing test and his test immediately after service are consistent with the results in the file through January 2016.  Given the results of the March 2016 evaluation when compared to the January 2016 evaluation and the Veteran's unreliable voluntary responses, hearing loss could not be estimated with any certainty.  In the remarks section, the VA examiner noted that the puretone and speech Stenger test indicated positive results and therefore an unreliable result was found in the audiological evaluation.  

Analysis

After review of the record, the Board has determined that the Veteran's hearing loss as manifested by findings at the time of the December 2009 rating decision were consistent with a showing of material improvement of the bilateral hearing loss when compared to the severity of hearing loss that warranted the RO's initial assignment of a 60 percent rating for bilateral hearing loss in the January 2004 decision; therefore, the December 2009 rating reduction was proper, and restoration of the 60 percent rating for hearing loss is not warranted.  

The RO complied with the requirements of both 38 C.F.R. § 3.105 and § 3.344.  As noted above, the provisions of § 3.105 provide due process protection when a rating is being reduced.  These protections are moot in this case as the Veteran's overall combined compensation was not reduced.  See Stelzel, 508 F.3d at 1349.  Still, the Veteran was provided with rating decision proposing to reduce his rating in March 2008, allowed to present additional evidence, notified of his right to request a hearing, requested a hearing, then cancelled the hearing, notified of a final decision to reduce his rating in September 2009, and then assigned an appropriate effective date for that reduction based on the provisions of § 3.105(e).  Even though not required by due process, the RO provided the Veteran reasonable opportunity to prove that his rating should not be reduced.  

As for the provisions of §3.344, again the RO complied with protections provided by the regulations.  The Veteran's rating had been in place for more than five years by the time of the reduction, and thus the heightened provisions of § 3.344(a) and (b) had to be considered by the RO.  The RO considered the full medical history of the Veteran's bilateral hearing loss, including his in-service evaluation and concluded that the appropriate interpretation of the in-service evaluation would result in a 0 percent rating.  The RO did not use a VA examination less full or thorough than the original VA examination to reduce the Veteran's evaluation, as all the recent VA examinations included the information necessary to evaluate hearing loss.  As opposed to later VA examiners who questioned the validity of the Veteran's responses, neither the January 2008 nor the June 2009 VA examiner questioned the accuracy of the audiology test results.  The RO was not required to obtain a second VA examination before reducing the Veteran's rating as his disability is not listed, but did obtain a second VA examination.  The RO waited 18 months to schedule the Veteran for another VA examination as directed by § 3.344(b) in the event of doubtful cases.  That second VA examination confirmed that a reduction in rating was proper.  There was no change in the Veteran's diagnosis or any suggestion that any improvement was only temporary.  VA examinations as recently January and March 2016 confirm that findings were consistent with sustained improvement when compared to the January 2004 rating decision, and the reduction was not an improper result of temporary or episodic improvement.  Thus, the RO afforded the Veteran all reasonable opportunity provided for in the regulations to preserve his 60 percent rating.  

Concluding that the RO followed proper procedure in reducing the Veteran's rating, the Board turns to the medical evidence that supported the reduction.  Unlike the rating criteria for the majority of conditions in VA's rating schedule, the criteria for hearing loss do not list any specific symptoms or functional effects.  See 38 C.F.R. §§ 4.85, 4.86; see also Doucette v. Shulkin, No. 15-2818 2017 U.S. App. Vet. Claims LEXIS 319 *4 (Vet. App. March 17, 2017).  As noted above, hearing loss is evaluated using a mechanical application of the rating criteria to certified test results.  Lendenmann, 3 Vet. App. at 349.  The Veteran's January 2008 audiology results are consistent with a Level I hearing acuity in his right ear and a Level I hearing acuity in his left ear according to Table VI, which combine to result in a noncompensable evaluation according to Table VII.  38 C.F.R. § 4.85.  The VA examination hearing loss data from June 2009, January 2016, and March 2016 result in the same noncompensable evaluation.  As puretone thresholds at each of the four specified frequencies were not 55 decibels or more in either ear at any of these VA examinations, and the puretone thresholds at 1000 Hertz were not 30 or less and at 2000 Hertz were not 70 or more, an exceptional pattern of hearing impairment was not shown.  Thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86.

Given that the Veteran's private examinations did not use the Maryland CNC wordlist to evaluate controlled speech discrimination, they are not valid for rating purposes under 38 C.F.R. § 4.85.  Further, as noted by the March 2016 VA examiner, they are inconsistent with the other evidence in the claims file of the Veteran's hearing.  However, even the hearing loss threshold tests from these two examinations are not consistent with a 60 percent rating.  Instead, using Table VIA and Table VII, the results from both these tests are consistent with noncompensable evaluations.  Thus, the preponderance of the medical evidence of record supports the RO's decision to reduce the Veteran's rating for hearing loss from 60 percent to 0 percent.  

Given that the RO complied with the appropriate procedural protections and the preponderance of medical evidence of record supports the RO's reduction, the Board finds that the reduction was proper.  

The language of § 3.344(a) requires a showing of material improvement in the disability before a reduction is warranted.  The Veteran has alleged that his hearing has not improved, and instead has worsened over time.  He also alleged in a November 2009 statement that his VA examinations did not show material improvement.  As noted in Lendenmann, hearing loss is evaluated using the mechanical application of the rating criteria to certified test results.  3 Vet. App. at 349.  The January 2004 rating decision found the mechanical application of the rating criteria resulted in a 60 percent rating, based partially on very low speech recognition scores.  The March 2008 and September 2009 rating decisions found that a noncompensable rating was warranted, based partially on normal speech recognition scores.  As the Court recently held, "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment..."  Doucette, 2017 U.S. App. Vet. Claims LEXIS 319, at *7.  Thus, an increase in the Veteran's ability to understand speech, as measured by speech discrimination scores, is consistent with a finding of material improvement between the January 2004 and September 2009 rating decisions.  The results of recent VA examinations show that his current disability was not temporary or episodic.  As such, the Board finds that material improvement as contemplated by mechanical application of the hearing loss rating criteria has been shown.  

The Veteran argued in a November 2009 statement that the rating decisions from January 2004 and September 2009 used different evaluation criteria.  The Veteran pointed to the different use of roman numerals and columns to evaluate his hearing loss.  However, the difference in roman numerals and columns corresponds to the different data resulting from hearing loss testing.  The difference in how the two decisions applied the Veteran's evaluation data to these tables stems from the difference in the underlying data, namely the significant difference in speech recognition scores.   Reviewing the RO's application of the roman numerals and columns in Tables VI and VII, the Board finds no error in the March 2008 or September 2009 ratings.  

III.  Increased Rating

The Veteran has argued his disability has worsened, for example in an August 2014 statement.  As noted in the Board's prior remand, the Veteran's statements raise the issue of an increased rating for hearing loss.  As recently as in the April 2017, the Veteran's representative has alleged worsening of the Veteran's hearing and a need for a new examination.  

The criteria for evaluating hearing loss have already been discussed above, in addition to the pertinent medical evidence of record.  As noted in Lendenmann, hearing loss is evaluated using the mechanical application of the rating criteria to certified test results.  3 Vet. App. at 349.  The mechanical application of the rating criteria to the results of the VA examinations are not consistent with a compensable rating for the Veteran's hearing loss at any time on appeal, as described in the analysis above.  For instance, the results of the January 2016 VA audiology examination result in Level I hearing loss in the Veteran's right ear and Level I in the left ear, and thus a noncompensable evaluation using Table VII.  Even the unreliable results of the March 2016 VA audiology examination result in Level I hearing loss for both the right and left ear, and a noncompensable evaluation using Table VII.  Accordingly, the evidence of record does not support a compensable rating for the Veteran's bilateral hearing loss at any time on appeal. 

The Veteran's representative in an April 2017 informal hearing presentation asserted that the Veteran's hearing loss had worsened and that a new examination is necessary.  The representative did not point to any evidence of such worsening of hearing loss since the March 2016 VA examination, either medical or lay evidence.  The Board does not find sufficient evidence of worsening since the March 2016 VA examination to warrant remand for a new examination. 

Lastly, the Board finds that the issue of an extraschedular rating has not been raised.  Doucette, 2017 U.S. App. Vet. Claims LEXIS 319, at *10-11.  The Veteran's symptoms do not present such an exceptional or unusual circumstance as to warrant such referral and the Veteran has not asserted that an extraschedular rating is appropriate.  

In summary, the Board finds that the preponderance of the evidence is consistent with a finding of improvement of the overall hearing loss disability reflected by the increase in the Veteran's speech recognition scores, so as to warrant a rating reduction from 60 percent to 0 percent effective from December 1, 2009, for the hearing loss disability; therefore, the reduction was proper, and restoration of a rating in excess of 0 percent is not warranted.  38 C.F.R. § 3.105(e).  Further, the preponderance of the evidence is against the assignment of a compensable rating for any period on appeal.  


ORDER

The rating reduction from 60 percent to 0 percent for the service-connected bilateral hearing loss from December 1, 2009 having been proper, restoration of a rating in excess of 0 percent is denied.

Entitlement to a compensable disability rating for bilateral hearing loss is denied.


REMAND

In the Board's May 2014 remand, the RO was directed to specifically adjudicate whether TDIU could be granted based as to some of the Veteran's service-connected disabilities, and if so what the combined evaluation of the other disorders should be.  The RO was further instructed to note whether a TDIU could not be assigned without consideration of all of the service-connected disabilities.  While not expressly noted, the Board's request was intended to adjudicate whether the Veteran had a set of service-connected disabilities that made him unemployable, and additional service-connected disabilities independently rated at 60 percent or more.  The Veteran would be entitled to additional special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) if such a scenario were found to exist.  The RO failed to adjudicate this issue, instead noting that the issue of TDIU was "academinc/moot" as the Veteran was receiving a combined schedular 100 percent rating and also noting the Veteran was not precluded from all forms of gainful employment prior to obtaining a combined schedular 100 percent rating.  However, as noted, a grant of a 100 percent disability rating, does not always render the issue of TDIU moot, and VA's duty to maximize benefits includes consideration of whether his disabilities establish entitlement to SMC under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  As the RO did not comply with the remand directives, namely to adjudicate whether a TDIU could entitle the Veteran to further compensation under SMC provision, remand is necessary to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should notify the Veteran of the evidence necessary to substantiate a claim for a TDIU and for special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  

2.  After completing any additional notification and/or development deemed warranted, the AOJ should readjudicate the Veteran's claims.  The AOJ should specifically adjudicate whether a TDIU can be assigned for some of the Veteran's disorders, warranting a 100 percent rating, and, if so, what the combined evaluation of the other disorders should be.  The AOJ should specifically adjudicate whether the Veteran is entitled to SMC under 38 U.S.C.A. § 1114(s).  If a TDIU cannot be assigned without consideration of all service-connected disorders, that should be noted in the adjudication.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case and afford them a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


